DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
2.        Claims 1-20 are allowed over the prior art of record.

Reasons for Allowance
3.        The following is an examiner’s statement of reasons for allowance: 
           The prior art of record neither teach nor render obvious the instant application claimed invention as a whole, in particular, the prior art fails to teach “An electronic assembly comprising: a first rigid substrate; a second rigid substrate; a flexible substrate comprising: a first portion attached to the first rigid substrate; a second portion attached to the second rigid substrate; a middle portion connecting the first portion to the second portion, wherein the middle portion is bent; and conductive traces therethrough; a side component on an external surface of a bend in the middle portion of the flexible substrate, the component forming a direct interface with the middle portion of the flexible substrate, the component electrically coupled to the conductive traces; and at least one component mounted on the first rigid substrate or the second rigid substrate, the at least one component electrically coupled to the side component.” as recited claim 1, “A device comprising: an assembly comprising: a first rigid substrate; a second rigid substrate; a flexible substrate comprising: a first portion attached to the first rigid substrate; a second portion attached to the second rigid substrate; and a middle portion side component forming a direct interface with the middle portion of the flexible substrate, the side component mounted on an external surface of the middle portion; a casing surrounding the assembly; and a touch screen attached to the casing,” as recited claim 16, “A method of making an assembly comprising: removing a portion of a printed circuit board to expose a central portion of flexible substrate; mounting one or more components on the printed circuit board and an external surface of the central portion of the flexible substrate; and folding the printed circuit board along the central portion of the flexible substrate, wherein at least one of the one or more components is mounted on a folded section of the central portion.” as recited claim 18.
            Claims 2-15, 17 and 19-20 are also allowed as being directly or indirectly dependent of the allowed base claims 1, 16 and 18.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Uzoh (US 10,535,626 B2) and Baba et al. (US 2015/0351222 A1).
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDARGIE M AYCHILLHUM whose telephone number is (571)270-1607. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy J Dole can be reached on (571) 272-2229. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDARGIE M AYCHILLHUM/Primary Examiner, Art Unit 2848